Order, Supreme Court, Queens County (Herbert A. Posner, J.), entered on or about February 21, 1992, which denied defendant’s motion to terminate his child support obligation, directed that the child see a psychotherapist on a weekly basis, directed that the fee of the psychotherapist be paid by plaintiff out of the amount plaintiff receives in child support from defendant, and directed the parties to participate in such treatment until the child resumed regular visitation with the defendant father, is unanimously modified, upon the law and the facts and in the exercise of discretion, to the extent of vacating the psychotherapy treatment provisions, and otherwise affirmed, without costs.
While we agree with the IAS Court that defendant failed to demonstrate that his obligation to support should be relieved or suspended, it is our view, given the acrimonious history and circumstances of this case, that the directed psychotherapy *431would not be fruitful, and we modify accordingly. Concur— Carro, J. P., Wallach, Nardelli and Williams, JJ.